El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
' La presente es una apelación interpuesta contra sen-tencia dictada por la Corte de Distrito de San Juan, en cuya corte el apelante Evaristo Quiñones presentó una demanda contra su esposa, Gabriela Rodríguez, para ob-tener un divorcio fundado en injurias graves. Varios tes-tigos declararon con respecto al lenguaje que usaba la esposa dirigiéndose á su marido; pero nosotros creemos que el juez de la Corte de Distrito, lia dicho bien, que el lenguaje del cual hizo uso no constituye las injurias gua-yes que prescribe la ley para obtener un divorcio. .
*323Además, liemos resuelto en el caso de Rafaela Cruz y Moisés Domínguez que para obtener un divorcio á causa . de injurias graves, tales injurias graves deben llegar al extremo de crueldad. Como no existe evidencia de cruel-dad en este caso, la sentencia de la Corte de Distrito debe-confirmarse.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y .Asociados, Hernández Pigueras y MacLeary.